[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                           DECEMBER 11, 2009
                              No. 09-11233                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 00-00594-CR-1-JTC-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GARRETTE RAGLAND,
a.k.a. P-Rag,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                            (December 11, 2009)

Before CARNES, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Thomas C. Wooldridge, appointed counsel for Garrette Ragland in this
appeal from the district court’s order granting the government’s Rule 35(b) motion,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Ragland’s amended sentence is

AFFIRMED.




                                          2